
	

115 HR 3093 : Investor Clarity and Bank Parity Act
U.S. House of Representatives
2017-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3093
		IN THE SENATE OF THE UNITED STATES
		December 12, 2017Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Volcker Rule to permit certain investment advisers to share a similar name with a
			 private equity fund, subject to certain restrictions, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Investor Clarity and Bank Parity Act. 2.Naming restrictions Section 13 of the Bank Holding Company Act of 1956 (12 U.S.C. 1851) is amended—
 (1)in subsection (d)(1)(G)(vi), by inserting before the semicolon the following:  , except that the hedge fund or private equity fund may share the same name or a variation of the same name as a banking entity that is an investment adviser to the hedge fund or private equity find, if—(I)such investment adviser is not an insured depository institution, a company that controls an insured depository institution, or a company that is treated as a bank holding company for purposes of section 8 of the International Banking Act of 1978;
 (II)such investment adviser does not share the same name or a variation of the same name as an insured depository institution, any company that controls an insured depository institution, or any company that is treated as a bank holding company for purposes of section 8 of the International Banking Act of 1978; and
 (III)such name does not contain the word bank ; and (2)in subsection (h)(5)(C), by inserting before the period the following: , except as permitted under subsection (d)(1)(G)(vi).
			
	Passed the House of Representatives December 11, 2017.Karen L. Haas,Clerk
